On Rehearing.
WEAKLEY, C. J.
When the majority opinion was promulgated, three of the justices dissented. Upon the application for rehearing, there remained an equal division among those justices who participated in the decision ; and, as the fate of the appeal depended upon the conclusion the writer might reach, he has given the briefs of counsel careful consideration. The result is that he is unable to escape the conclusion at which the majority of the court arrived, as expressed in the opinion of Mr. Justice Anderson,.however much lie may desire the appellant to realize upon its claim. The reasoning by which he is led to this conclusion is the following:
This court has always strongly maintained the doctrine, both as to private and municipal corporations, that contracts made by or with them, outside the pale of their corporate authority, confer no right, and that neither the making of an ultra vires contract nor the receiving of its benefits estops the corporation from setting up its invalidity. — Chewacla Lime Works v. Dismukes, 87 Ala. 344, 6 South. 122, 5 L. R. A. 100; Sherwood v. Alvis, 83 Ala. 115, 3 South. 307, 3 Am. St. Rep. 695, and authorities there, cited; New Decatur v. Berry, 90 Ala. 432, 7 South. 838, 24 Am. St. Rep. 827. In Allen v. Intendent and Councilman of Lafayette, 89 Ala. 641, 8 South. 30, 9 L. R. A. 497, it was held that, although *565the town liad no authority to borrow money or issue warrants for its repayment, yet having by its charter express authority to maintain public schools and to purchase real estate for corporate purposes, and the borrowed money having been used to aid in paying for a school lot, tlie town was liable for the amount without reference to the warrant; and hence the decision was that a taxpayer could not in equity enjoin the collection of the warrant, which truly represented the amount of the lender’s legal demand. It was said in that case, as expressing the kernel of the decision, that the lender had “a valid demand against the toivn of Lafayette for the amount of money advanced by her, not because the corporate authorities agreed to pay it to her, but because they have legitimately used it for the benefit of the town, in a way and to an end fully authorized by its charter.” The charter of the city of Greenville conferred no authority in respect to public schools upon that municipality; and it is not contended that any such authority was conferred. The right to recover is sought to be derived from the joint operation and effect of the act of February 25, 1887, which authorized the municipal authorities to issue bonds for the purpose of purchasing school lots, erecting school buildings, and furnishing the same (Acts 1886-87, p. 629), and of the act of February 28,1887, to constitute the city of Greenville a separate school district, and to provide for the management of the public schools-of the said district (Acts 1886-87, p. 1009.) By the former act the proceeds of the bonds are set apart for the exclusive benefit of the schools, to be used for the purpose of purchasing lots, building school bouses thereon, and furnishing the same; but there is an entire absence of any intention, manifested by the Legislature, to authorize tlie city to bind its general revenue for school furniture. On the contrary, such intention is rather repelled by the specific provision made for such furniture out of the special fund to be raised, under 1he terms of the act. By the second act, the board of education is given power; with the approval of the board of mayor and councilmen, to build and furnish *566school houses. The act further inhibits the entering into any contract or the disbursement of any funds under its provisions except by the consent and under the direction and control of the city’s governing board. The revenues and funds thus placed under the joint control of the mayor and counoilmen and the board of education, for the benefit of the schools, are derived from a proportionate part of the public school fund coming to Butler county, the poll taxes collected within the school district, donations, if any were made, and special school taxes, collected from tax-payers of the. city; and all funds devoted to school purposes in the school district of Green-ville, whether derived from state, county, or city, are required by section 10 of the act above referred to (Acts 1886-87, p. 1012) to “be kept and accounted for separate and distinct from all other funds belonging to said city,” to be disbused in such manner as the board of education should direct. So far, therefore, from finding a purpose to authorize the city to charge its general fund or revenue for school purposes, such as would result from awarding appellant a general judgment upon its note, there seems to the writer to have been a well-defined and well-guarded intention to provide and set apart a special fund or funds for the benefit of the schools, to be derived, not only from the sources just mentioned, but also from the proceeds of the sale of the school bonds. And this seems to have been well understood by Perdue, who provided the school furniture and who transferred his warrant to the appellant. The warrant was drawn on the special treasurer of the city, who had charge of the funds derived from the sale of the bonds; and the evidence of the mayor’ is undisputed that it was out of these funds that Perdue was to be paid for erecting and furnishing the school building. The appellant as the transferee of the warrant had no higher right than Perdue. In executing a note for this warrant, the city authorities exceeded their powers. No estoppel resting on the municipality from having executed the note, nor from the retention and use of the furniture in the public school, appellant was not entitled to recover.
*567Application for rehearing overruled.
Haralson, Anderson and Denson, JJ concur.